Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100224755.
Regarding claim 1, US20100224755 discloses a coating for casting moulds for metal casting, wherein the coating comprises at least: one carrier liquid ([0031]); at least one pulverulent refractory material([0032]); an at least one reducing agent([0033]) and a binder([0058]).
US20100224755 discloses that the carrier liquid can be water or an alcohol having to 10 carbon atoms such as, for example, ethanol or isopropanol is preferably used as carrier liquid. Other suitable liquids which can also be present in the carrier liquid in fractions are aliphatic, cycloaliphatic or aromatic hydrocarbons with 3 to 15 carbon atoms, carboxylic acid esters prepared from a carboxylic acid having 2 to 20 carbon atoms and an alcohol component having 1 to 4 carbon atoms, ethers and ketones each having 2 or 3 to 10 carbon atoms ([0034]). The fraction of the carrier liquid in the ready-to-use coating is usually 10 to 99.9 wt. %, preferably 30 to 70 wt. %([0036]). Thus, it is an option of using the water as a solvent. 
US20100224755 discloses that the coating can contain a binder. The task of the binder is primarily to bind the ingredients of the coating after drying of the coating applied to a casting mould and thus ensure a reliable adhesion of the coating to the subsurface ([0058] and [0092]). All binders which have already been used in coatings can be used per se. For example, starch, dextrin, peptides, polyvinyl alcohol, polyvinyl acetate polymers, poly(meth)acrylic acid, polystyrene, polyvinyl acetate-polyacrylate dispersions as well as mixtures of these compounds can be used as binders([0059]).
The fraction of pulverulent refractory material in the ready-to-use coating is preferably selected in the range of 10 to 99.9 wt. %, preferably in the range of 30 to 70 wt. %([0038]).
The reducing agent is contained in a fraction of more than 5 wt. % relative to the weight of the ready-to-use coating (claim 8; [0048])).
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, US20100224755 discloses that the binder is preferably contained in the ready-to-use coating in a fraction of 0.1 to 5 wt. %, particularly preferably 0.5 to 2 wt. %([0060]).
Claims 4 - 6, and 9 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100224755 as applied to claim 1 above, and further in view of US3137046.

Regarding claims 4 -5 and 13, US20100224755 that the carrier liquid can be water or an alcohol having to 10 carbon atoms such as, for example, ethanol or isopropanol is preferably used as carrier liquid. Other suitable liquids which can also be present in the carrier liquid in fractions are aliphatic, cycloaliphatic or aromatic hydrocarbons with 3 to 15 carbon atoms, carboxylic acid esters prepared from a carboxylic acid having 2 to 20 carbon atoms and an alcohol component having 1 to 4 carbon atoms, ethers and ketones each having 2 or 3 to 10 carbon atoms ([0034]). 
But it is silent that the ester is carbonate ester such as dimethyl carbonate as applicants set forth in claims 4-5.
US3137046 discloses that the surface of the mold can be coated with the organic carbonate (col. 2, lines 37 - 45), either in its pure form or as a solution. This procedure will set the reaction at the surface and to the depth of penetration of the carbonate ester. It is also possible, when using a solution of the carbonate ester in an alcohol or kerosene, to speed up the reaction between the carbonate ester and the aqueous alkali metal silicate by igniting the residual solvent fumes at the surface. It is also possible to include in the solution of the carbonate ester and a pitch resin (col. 4, lines 57-65). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use carbonate ester or carbonate ester with pitch in the teaching of US20100224755, motivated by the fact that US3137048 discloses that  using carbonate ester or carbonate ester with pitch as coating for cores or mould can provide benefit effects  such as hardness for the product(col. 4, lines 60-75)


Regarding claim 6, US20100224755 discloses that usual two-layer silicates and three-layer silicates in coatings can be used as correcting agents, for example, such as attapulgite, serpentine, smectite, such as saponite, montmorillonite, beidellite and nontronite, vermiculite. Their fraction in the ready-to-use coating is preferably 0.5 to 4.0 wt. %, particularly preferably 1.0 to 2.0 wt. %([0061]).
Regarding claim 9, US20100224755 discloses that the coating can also contain a wetting agent which facilitates the application of the coating to a subsurface. The wetting agents are preferably added in a quantity of 0.01 to 1 wt. %, particularly preferably 0.05 to 0.3 wt. %, the percentage information relating to the ready-to-use coating. An example of a suitable wetting agent is disodium dioctylsulpho-succinate([0062]).
Regarding claim 10, US20100224755 discloses that at least one pulverulent refractory material is suspended in the carrier liquid. Usual refractory materials in metal casting can be used as refractory material. Examples of suitable refractory materials are diatomite, kaolins, calcinated kaolins, kaolinite, metakaolinite, iron oxide, quartz, aluminium oxide, aluminium silicates such as pyropyllite, kyanite, andalusite or chamotte, zirconium oxide, zirconium silicate, bauxite, olivine, talc, mica, feldspar([0037]). The refractory material is provided in powder form. The grain size is selected so that a stable structure is formed in the coating and that the coating can easily be distributed over the wall of the casting mould, for example, using a spray apparatus. The refractory material suitably has an average grain size of 1 to 200 micron([0038]). The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or “encompassing” ranges, and overlapping or encompassing ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claims 11-12, US20100224755 that the carrier liquid can be water or an alcohol having to 10 carbon atoms such as, for example, ethanol or isopropanol is preferably used as carrier liquid. Other suitable liquids which can also be present in the carrier liquid in fractions are aliphatic, cycloaliphatic or aromatic hydrocarbons with 3 to 15 carbon atoms, carboxylic acid esters prepared from a carboxylic acid having 2 to 20 carbon atoms and an alcohol component having 1 to 4 carbon atoms, ethers and ketones each having 2 or 3 to 10 carbon atoms ([0034]). The fraction of the carrier liquid in the ready-to-use coating is usually 10 to 99.9 wt. %, preferably 30 to 70 wt. %([0036]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100224755 and US3137046, as applied to claim 6 above, and further in view of
WO2015175091.
Combined teaching of US20100224755 and US3137046 discloses that the coating can also contain clay such as attapulgite, serpentine, smectite, such as saponite, montmorillonite, beidellite and nontronite, vermiculite([0061]) set forth above. US20100224755 discloses that all binders which have already been used in coatings can be used per se. For example, starch, dextrin, peptides, polyvinyl alcohol, polyvinyl acetate polymers, poly(meth)acrylic acid, polystyrene, polyvinyl acetate-polyacrylate dispersions as well as mixtures of these compounds can be used as bindesr([0059]). At least one pulverulent refractory material is suspended in the carrier liquid. Usual refractory materials in metal casting can be used as refractory material. Examples of suitable refractory materials are diatomite, kaolins, calcinated kaolins, kaolinite, metakaolinite, iron oxide, quartz, aluminium oxide, aluminium silicates such as pyropyllite, kyanite, andalusite or chamotte, zirconium oxide, zirconium silicate, bauxite, olivine, talc, mica, feldspar ([0037]).
But it is silent that the clay is organoclay. 
WO2015175091discloses that oleophilic rheology modifier may contain organoclay, phyllosilicates, smectites, hectorite or montmorillonite, and combinations thereof. In terms of function, the oleophilic rheology modifier may effectively bind with the liquid to create a gel-like structure with organic liquids with moderate to high polarity such as diols, esters, ketones, glycol ethers, alcohols and some polar aromatic organic compounds ([0011]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the organoclay in the combined teaching of US20100224755 and US3137046, motivated by the fact that WO2015175091, also drawn to refractory coating composition, discloses that such organoclay can effectively bind with the liquid to create a gel-like structure with organic liquids with moderate to high polarity such as diols, esters, ketones, glycol ethers, alcohols and some polar aromatic organic compounds. A combination of an oleophilic rheology modifier with a suitable liquid produces a formulation with an extrusion pressure that varies less with changes of the amount of liquid present than the extrusion pressure does in prior art formulations ([0011]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100224755 and US3137046, as applied to claim 4 above, further in view of US2012/0121921.
The teaching of US20100224755 and US3137046 discloses the coating composition set forth above.
US20100224755 discloses that all binders which have already been used in coatings can be used per se. For example, starch, dextrin, peptides, polyvinyl alcohol, polyvinyl acetate polymers, poly(meth)acrylic acid, polystyrene, polyvinyl acetate-polyacrylate dispersions as well as mixtures of these compound. 
But it is silent about using the claimed copolymer as applicant set forth in the claim 8.
US2012/0121921 discloses binders comprising vinyl acetate and vinyl laurate (binders include esters of vinyl alcohol including vinyl acetate and vinyl laurate for coating composition ([0010] and [0022]). 
Thus it would have been obvious to one of ordinary skill in the art to use the claimed copolymer since US20100224755 discloses that all binders which have already been used in coatings can be used per se. Substituting one known compound for another for the same purpose is known in the art.
But it is silent about the content of the copolymer in the binder. However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Claim13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20100224755 and US3137046, as applied to claim 4 above, and further in view of US3115414.
Combined teaching of US20100224755 and US3137046 discloses the composition set forth above. But it is silent that rosin resin is the binder.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the rosin resin as the binder, motivated by the fact that US3115414, also drawn to refractory coating composition, discloses that rosin resin is used as binder for the mould coating (col. 3, lines 1-14) and US20100224755 discloses that all binder can be used in the process of using the refractory coating. Substituting one known compound for another for the same purpose is known in the art.
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.
The Applicant argues that the claimed invention is a refractory coating, not a binder, used in the reduction of volatile organic compound ("VOC") content in a foundry article formed by sand casting, such as a core and/or mold, used for metal casting. Refractory coatings are used to coat (somewhat like a paint) foundry cores and molds with a protective layer often designed to improve surface quality of the casting to be formed in the core and/or mold. Refractory coatings may comprise a mineral substance suspended in a liquid carrier that is left behind on the cores and/or molds after the carrier is removed (such as by evaporation). The Applicant argues that On the other hand, binders (such as the ethylsilicate polymer binder of Warnshuis, as further discussed below) are merely constituent materials used in refractory technologies to solidify the coinciding materials comprising the refractory coatings, as well as the cores and molds themselves. For example, a binder used in the formation of a core or mold may "cure" until the refractory material (i.e, sand) of the core or mold is solidified for use with a casting. 
The Examiner respectfully submits that although the applicant amended the claims by reciting the intended use of the composition, it has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.

The Applicant argues that Applicant's claimed refractory coating simultaneously improves casting quality and performance while resolving the longstanding prior art problem of volatile organic compound ("VOC") content and emission during casting. In order to achieve these advantages over the prior art, the structure of Applicant's invention comprises an ester carrier that is preferably a carbonate ester such as dimethyl carbonate ("DMC"). As an example of a preferred ester carrier used with Applicant's claimed invention, DMC was chosen primarily for its low cost, high performance characteristics, rapid evaporation, and low VOC emission, as compared to prior art refractory coating carriers. Applicant recognizes that Stotzel discloses procedures and processes that relate to refractory coating products. However, Stotzel makes no mention whatsoever of the prior art problem of VOC content or emission in the formation and use of foundry articles for metal casting, nor does Stotzel teach or suggest anything about the Applicant's claimed solution to this longstanding problem. 
Instead, Stotzel is directed to a coating comprising reducing agent additive (such as silicon metal, silicon organic compounds, aluminum metal or ammonia-releasing means such as ammonium carbonate, urea, melamine or melamine resins) designed to mitigate gas defects in metal castings. See Stotzel paragraphs 29, 40. Moreover, Stotzel is ambivalent with respect to any particular liquid carrier used in its coatings, stating that it is merely preferred to use some mixture of water and alcohol. See Stotzel paragraph 35. Even if Stotzel states that a carboxylic acid ester may be fractionally present in Stotzel's carrier liquid, there is no indication as to any particular significance or function of the ester that may optionally be fractionally present in the carrier. The applicant states  that Applicant's claimed invention is clearly distinguishable from Stotzel, wherein Applicant's claimed invention is directed to the functional significance of a refractory coating comprising an ester carrier, wherein the ester carrier effectuates the reduction of VOC content of a foundry article formed by sand casting. 
The Examiner respectfully submits that US20100224755 to Stozel discloses a coating for casting moulds for metal casting, wherein the coating comprises at least: one carrier liquid ([0031]); at least one pulverulent refractory material([0032]); an at least one reducing agent([0033]) and a binder([0058]).US20100224755 discloses that the carrier liquid can be carboxylic acid esters prepared from a carboxylic acid having 2 to 20 carbon atoms and an alcohol component having 1 to 4 carbon atoms, ethers and ketones each having 2 or 3 to 10 carbon atoms ([0034]). Thus Stozel discloses the ester carrier. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968).  In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421). The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992);
The applicant argues that to account for Applicant's claimed features that are entirely absent from Stotzel, the Examiner has cited Warnshuis. 
 The Examiner disagrees with the applicant’s argument. Warnshuis is not used to reject the claims in this application. Thus, all the Applicant’s arguments with respect to Warnshuis are moot.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731